In a corara nobis proceeding to vacate a judgment of the former County Court, Kings County, rendered January 11, 1960, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence, defendant appeals from an order of the Supreme Court, Kings County, dated June 30, 1966, which denied the application without a hearing. Order affirmed. Defendant’s allegation that he was misled by the County Court into believing he was pleading to a misdemeanor when, in fact, he was pleading to a felony is conclusively refuted by the minutes of his guilty plea (People v. Richetti, 302 N. Y. 290). Beldock, P. J., Christ, Rabin, Hopkins and Munder, JJ., concur.